      Case 2:16-cr-00028-WFN            ECF No. 227        filed 04/06/21      PageID.1768 Page 1 of 4
 PROB 12C                                                                                Report Date: April 5, 2021
(6/16)
                                                                                                 FILED IN THE
                                       United States District Court                          U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                        Apr 06, 2021
                                                                                            SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Charice Marie Unruh                      Case Number: 0980 2:16CR00028-WFN-2
 Address of Offender:                                      Spokane, Washington 99208
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: December 7, 2016
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. §§ 1349, 1344
 Original Sentence:       Prison - 37 months                Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     James A Goeke                     Date Supervision Commenced: April 10, 2019
 Defense Attorney:        Federal Defender’s Office         Date Supervision Expires: April 9, 2024

                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Mandatory Condition #2: You must not unlawfully possess a controlled substance. You
                        must refrain from any unlawful use of a controlled substance, including marijuana, which
                        remains illegal under federal law.

                        Supporting Evidence: On April 2, 2021, Charice Unruh allegedly violated mandatory
                        condition number 1 by accepting a package from the U.S. Postal Service that contained
                        approximately 29 grams of methamphetamine.

                        On September 10, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Ms. Unruh, as outlined in the
                        judgment and sentence. She signed a copy acknowledging the requirements.

                        On or about March 31, 2021, the U.S. Postal Inspection Service (USPIS) located a parcel
                        investigators described as having “some of the characteristics consistent with packages that
                        (the investigator) knows from her training and experience to contain controlled substances.”

                        The package was addressed to “Charice Gonzales,” a known alias of the offender, at the
                        same address (including unit number) that the undersigned had authorized Ms. Unruh to
     Case 2:16-cr-00028-WFN       ECF No. 227         filed 04/06/21      PageID.1769 Page 2 of 4
Prob12C
Re: Unruh, Charice Marie
April 5, 2021
Page 2

                 reside at. Investigators subsequently learned that the offender’s phone number had been
                 used to sign up for U.S. Postal Service (USPS) text messaging alerts to receive updates on
                 the parcel in question. A search of the parcel revealed approximately 29 grams of
                 methamphetamine.

                 On April 2, 2021, a controlled delivery of the parcel was executed and Charice Unruh was
                 observed using her mailbox key to retrieve the parcel from her locking mailbox.

                 Investigators made contact with the offender, who denied knowledge that there was drugs
                 in the parcel. According to Ms. Unruh, “her friend, Jamie who lives in California sent her
                 the subject parcel and had previously offered to send her meth in the mail, but she declined
                 the offer. Ms. Unruh stated that she believed Jamie sent her the meth because she (Unruh)
                 was having a difficult time and most likely the meth was an Easter gift.”
          2      Mandatory Condition #1: You must not commit another federal, state or local crime.

                 Supporting Evidence: On April 2, 2021, Charice Unruh allegedly violated mandatory
                 condition number 1 by being in possession of two counterfeit postal keys, used to open
                 locking postal mail receptacles, to include blue collection mailboxes and neighborhood
                 cluster mailboxes.

                 On September 10, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Ms. Unruh, as outlined in the
                 judgment and sentence. She signed a copy acknowledging the requirements.

                 On April 2, 2021, during a search of the offender’s vehicle by the USPIS, which the offender
                 consented to, investigators located what appeared to be two counterfeit postal keys in Ms.
                 Unruh’s wallet.

                 When interviewed by investigators, the offender admitted making the counterfeit postal keys,
                 but claimed she had not finished the process or used them to open any mailboxes.
          3      Special Condition #1: You must not open, possess, use, or otherwise have access to any
                 checking account, ATM card, or credit card, without the advance approval of the supervising
                 officer.

                 Supporting Evidence: On April 2, 2021, Charice Unruh allegedly violated special condition
                 number 1 by being in possession of two Visa debit cards, in names other than the offender’s.

                 On September 10, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Ms. Unruh, as outlined in the
                 judgment and sentence. She signed a copy acknowledging the requirements.

                 On April 2, 2021, during a search of her vehicle by the USPIS, which the offender consented
                 to, investigators located two Visa debit cards and a Washington State driver’s license in Ms.
                 Unruh’s wallet. The debit cards and license were not in the offender’s name. It should be
                 noted, the offender did not request, nor receive authorization, to be in the possession of said
                 Visa debit cards.
     Case 2:16-cr-00028-WFN      ECF No. 227         filed 04/06/21      PageID.1770 Page 3 of 4
Prob12C
Re: Unruh, Charice Marie
April 5, 2021
Page 3

          4      Mandatory Condition #2: You must not unlawfully possess a controlled substance. You
                 must refrain from any unlawful use of a controlled substance, including marijuana, which
                 remains illegal under federal law.

                 Supporting Evidence: On April 2, 2021, Charice Unruh allegedly violated mandatory
                 condition number 2 by being in possession of a user amount of methamphetamine.

                 On September 10, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Ms. Unruh, as outlined in the
                 judgment and sentence. She signed a copy acknowledging the requirements.

                 On April 2, 2021, during an interview with USPIS investigators, Ms. Unruh denied any
                 knowledge there were drugs in the parcel that was sent to her. According to the information
                 she provided, “Unruh stated that she uses meth regularly and typically buys it at the casino
                 in Spokane.” Additionally, “Unruh further advised that she currently had meth in her
                 bedroom either on the bed or near it.”

                 A subsequent search of the offender’s apartment, also conducted on April 2, 2021, in fact
                 revealed a user amount of methamphetamine.


          5      Standard Condition #9: If you are arrested or questioned by a law enforcement officer, you
                 must notify the probation officer within 72 hours.

                 Supporting Evidence: On April 5, 2021, Charice Unruh allegedly violated standard
                 condition number 9 by failing to notify the undersigned officer that she had been questioned
                 by a law enforcement officer on April 2, 2021.

                 On September 10, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Ms. Unruh, as outlined in the
                 judgment and sentence. She signed a copy acknowledging the requirements.

                 On April 2, 2021, the USPIS executed a controlled delivery of a package, found to contain
                 29 grams of methamphetamine, to Ms. Unruh. She was subsequently questioned by
                 investigators and admitted to regularly using methamphetamine, making counterfeit postal
                 keys, and ordering a credit card imprinter online to commit financial fraud with stolen mail.

                 On that same date, the offender’s vehicle and residence were subject to search and the
                 following items were seized: a user amount of methamphetamine, mail addressed to persons
                 other than Ms. Unruh, an enlarged photograph of a counterfeit postal key, postal key molds
                 made of fast drying gel adhesive, drawings of postal keys, a sheet of metal used to make
                 counterfeit postal keys, two counterfeit postal keys, counterfeit driver’s licenses picturing
                 Ms. Unruh, however, with different names, a debit/credit card encoder, and blank
                 debit/credit card and check stock.

                 As of the writing of this report, the offender has made no attempt to contact the undersigned
                 officer to report her interaction with law enforcement.
Case 2:16-cr-00028-WFN   ECF No. 227   filed 04/06/21   PageID.1771 Page 4 of 4
